Being read: Plea The Plaintiff moved for an adjournment, Accordingly the Court was adjourn’d untill Wednesday at Ten o Clock A. M. And opened accordingly. The Libel etc being read, Mr Solomon Hart (being a Jew) swore on the five Books of Moses.
Mr Wm Collins and God: Miller was also sworn by request of the Plan-tiff. Mr Sam11 Pemberton, Mr Williamson, and Mr M° Leod, was also sworn by request of the Resp4 Mr Andw Heatley was also Sworn. And after several Debates, The Court was Adjourned untill further Notice. Judgment and Costs satisfyed
Sam1 Pemberton Swears he says that Some times Johnson did duty Sometimes and Sometimes refus’d it and Said he had paid his passage the Capt Insisted he had promised it.
Williamson Says that Exclusive of his paying the five Guineas Capt Said he must to kind as to any Small Jobbs when upon Deck to which Johnson Consented and Says he never Saw him keep watch untill one man was disabled wcl1 about Three Weeks before arrival
Solomon Hart Swears that Alfrid Johnson was not put on the Watch to do duty but Three Weeks afterwards he was order’d to do duty and continued doing so untill his arrival here Collins Swears Johnson was not put on Watch nor Commanded to do Duty as known of Geodfrey Millar Swears that Cap4 Scarr told Johnson 3 weeks before arrival to duty in room of a man disabled and should be paid for it James McCloud Swears that when Johnson Came on board: he heard the Cap4 Tell him he must work beside when there was occasion Johnson sd Any thing for a Quitt life Johnson was Sickly when he came on board .and did duty Sometimes but was not Compell’d. about Three weeks before arrival Capt Hart said if he would do duty in room of a man who was disabled he should be Satisfied for it
July 18th 1750
Court of Vice Admiralty: Having heard and fully Consider’d the ¿foregoing Libel together with the Plea of the sa Joseph Scarr and all the allegations and proofs of both parties, it appears to me that the sa Edward Johnson did promise to do Some duty over and above the payment of the five Guineas for his Passage So that he could not have been Entitled to any Wages: had it not been for a new promise made upon the high Seas: but as it is fully proved that the sa Cap4 Scarr did promise that if the sa Johnson *525would do duty in the room of one of the men who was disabled, he should be paid for it. I conceive he is Intitled to wages from that time to his arrival in this Port, which was about Three Weeks: It is therefore Consider’d and Decreed that he the sa Edward Johnson have and recover of the s'1 Joseph Scarr for the sa Service the Sum of Twelve Pounds in Bills of Credit of the Old Tenor, and that he the sa Joseph Scarr pay the Cost of this Court: Excepting the one adjournment wch is to be paid by the sa Edward Johnson it being made at his request.
S Wickham Dep‘ '